Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David S. Lee on 01/27/2022.
The application has been amended as follows: 

In the Claims

Claim 1, line 7, “unitary” has been replaced by  --one-piece--  ;
Claim 1, line 10,  --at an intermediate portion between ends of the first support wall--  has been inserted after “member”;
Claim 1, line 13,  --wherein the second support wall is smaller and offset relative to the first support wall, and wherein the second support wall is configured to support the other end of the shaft member at a position on an end of the second support wall opposite an end with which the connecting wall is connected--  has been inserted after “wall”;

wherein the second support wall and the connecting wall intersect a straight line connecting the rotational axis of the latch and a rotational axis of the ratchet, as viewed in the direction of the rotational axis of the latch,” has been deleted;
Claim 10, lines 17-18, “, and disposed between the rotational axis of the latch and the rotational axis of the ratchet in a direction of extension of the straight line” has been deleted;
Claim 12, line 3, “direction of the” has been deleted;
Claim 12, line 3,  --in a direction--  has been inserted after “and”;
Claim 13, lines 1-3, “wherein the second … which the connecting wall is connected and” has been replaced by  --wherein the other end of the shaft member is supported--  ; and 
Claim 15, line 11, “unitary” has been replaced by  --one-piece sheet steel--  .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636